Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2003

Desi Pizza Inc v. Wilkes-Barre
Precedential or Non-Precedential: Precedential

Docket 02-1441




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Desi Pizza Inc v. Wilkes-Barre" (2003). 2003 Decisions. Paper 691.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/691


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             PRECEDENTIAL

                                      Filed March 10, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                       No. 02-1441


                  DESI’S PIZZA, INC.;
             DESI’S FAMOUS PIZZA, INC.;
                DESI PIZZA WP, INC.;
              D.F.P. FRANCHISING, INC.;
       FRANCIS DESIDERIO; MARTIN DESIDERIO,
                              Appellants
                             v.
   CITY OF WILKES-BARRE; THOMAS D. McGROARTY;
        ANTHONY J. GEORGE; DAVID W. LUPAS

              ON APPEAL FROM THE
         UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
               (Dist. Court No. 01-cv-00480)
         District Court Judge: A. Richard Caputo


                          ORDER

  It appearing that the caption of the opinion of this Court
dated March 6, 2003 incorrectly identified the District
Judge whose decision was appealed, it is hereby
O R D E R E D the caption of the opinion is amended as
above to reflect the correction of that error.
                                  ATTEST:
                                  /s/ Marcia M. Waldron
                                    Clerk
                             2


DATED: March 10, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit